DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed October 20, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.


Response to Amendment

The declaration under 37 CFR 1.132 filed October 20, 2022 is insufficient to overcome the rejection of claims 45 – 48, 50, 51 and 65 based upon Vedakumari et al., Marx et al. and Gaumet et al. or Vedakumari et al., Marx et al. and Gaumet et al. further in view of Scheraga as set forth in the last Office action because: the materials encompassed by the scope of product-by-process claims do not exclude denatured materials and the method disclosed by Scheraga is the same method as in the instant claims.
The declaration states that materials prepared using the method of Vedakumari et al. using NaOH and HCl (referred to as “HFN” for HCl-polymerized fibrin nanoparticles) does not interact with a fibrin clot and is not dispersible in water. In contrast, materials prepared using thrombin-polymerization (referred to as “TP-FBN” for thrombin polymerized fibrin-based nanoparticles) do interact with clots with a substantially improved water dispersability. Dispersability is important for administration of the nanoparticle to particular tissue locations and the claimed nanoparticles can easily be delivered using a syringe with a fine needle (e.g., 25G). The declarant states that in their opinion, the difference in behavior reflects destruction of the tertiary/quaternary fibrin structure under the preparation conditions of 
These statements and evidence are unpersuasive. While independent claim 45 specifies that the particles are thrombin-polymerized, this claim and the various dependent claims encompass both denatured and not denatured fibrin. To interpret independent claim 45 otherwise would render dependent claim 65 an improper dependent claim as this claim requires that the fibrin in not denatured and which depends from claim 45. Features that could indirectly reflect the structure of the thrombin (e.g., ability to bind to blood clots) are not recited in the instant claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore the evidence of record does not establish that the materials produced using the method of Vedakumari et al. lie outside the scope of the claims (excluding claim 65).
Scheraga is cited to teach thrombin polymerization and is not addressed in the declaration and therefore the declaration is also insufficient to overcome the rejection based on Vedakumari et al., Marx et al. and Gaumet et al. further in view of Scheraga.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 45 – 48, 50 and 51 were rejected under 35 U.S.C. 103 as being unpatentable over Vedakumari et al. (Biochim Biophys Acta, 2013) in view of Marx et al. (US 2003/0045690) and Gaumet et al. (Eur J Pharm Biopharm, 2008). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 20, 2022 and those set forth herein.
Applicants traverse on the grounds that the concurrently filed declaration established substantial differences between the claimed particles and those in Vedakumari et al. The presumption that the claimed particles are the same as in the prior art is rebutted as these changes show substantial structural differences between the particles. Even if the skilled person were to modify the size of the Vedakumari et al. particles, the skilled person still would have arrived at the claimed particles. [Examiner’s note: is the word “not” missing from this phrase at the bottom of p 6 of the October 20, 2022 Remarks?]
These arguments are unpersuasive. In order for a product-by-process claim limitation to patentably distinguish the claimed subject matter, it must be established that products made by the claimed process are different and non-obvious over those produced by the method of the prior art. As discussed in greater detail above, particles comprising denatured fibrin, that do not bind to clots or are not dispersible in water are not excluded from the scope of the claims (although claim 65 does require that the fibrin be not denatured). Therefore the fibrin particles rendered obvious by the combination of Vedakumari et al., Marx et al. and Gaumet et al. are not patentably distinguished from the claimed subject matter.
Applicants also argue that to the extent that the Office considers that particles in Marx to be the same as those claims, the particles in Marx are extensively crosslinked which is at least 30%, preferably at least 50% crosslinked. The combination of heat and Factor XIII denatures the fibrin protein structure. Thus the particles of Marx are substantially different than those claimed.
These arguments are unpersuasive. It is not required, just preferred, that the particles in Marx are extensively crosslinked (¶ [0024]). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP 2123). Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123, emphasis added. Marx is relied on to teach larger sized fibrin nanoparticles than those in Vedakumari et al. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). Thus that the particles in Marx that are preferably crosslinked to levels that exceed the levels of the claimed particles does not patentably distinguish the instant claims given that the particles in Vedakumari et al. are not crosslinked and meet this limitation of the instant claims.

Claim(s) 45 – 48, 50, 51 and 65 were rejected under 35 U.S.C. 103 as being unpatentable over Vedakumari et al., Marx et al. and Gaumet et al. as applied to claims 45 – 48, 50, 51 and 65 above, and further in view of Scheraga (Biophys Chem, 2004). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 20, 2022 and those set forth herein.
Regarding this rejection, Applicants argue that to the extent that modification of the nanoparticles of Vedakumari et al. is required, the rejection is overcome for the reasons discussed above. The skilled person would not have been motivated to combine Marx and Scheraga nor reasonably expected success in making such a combination. Scheraga is a review of blood clotting that takes place in a living being. There is no statement or suggestion that this in vivo physiological polymerization could be adopted to a benchtop process to provide particles like those in Marx. The thrombin-only polymerized intermediate is but the first intermediate that undergoes two more polymerizations before forming a clot. There is nothing that would allow the skilled person to conclude that this first, partially polymerized intermediate could itself be made into particles or particles that would be sufficiently stable to be used in the applications disclosed in Marx or Vedakumari et al. The office has not established that Marx and Scheraga can be combined and from a practical perspective, the Office has not precisely explained how the combination of these two references arrives at the claimed subject matter. There is no evidence that Factor XIII could be excluded while still obtaining usable particles.
These arguments are unpersuasive. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (MPEP 2141(II)(C). In vitro clot formation is taught by Marx et al. that includes Factor XIII, along with fibrinogen and thrombin but no other ingredients. But as taught by Scheraga, Factor XIII is not essential for clot formation. In the three-step fibrin polymerization reaction discussed in Scheraga, thrombin is required in the first step, and in the extensive discussions of each step that follows the disclosure of these reaction steps, no factors found only in living systems are required. Changes in pH are sufficient to cause polymerization to occur even if thrombin is not present and step 2 can be studied by limiting observations to the early part of the reaction before step 3 can occur (p 124, col 2, ¶ 1). The person of ordinary skill in the art would reasonably expect that if fibrin clots that can be made into particles can be prepared using fibrinogen, thrombin and Factor XIII can be performed outside a living being then just thrombin and fibrinogen can form fibrin clots in vitro in view of the teachings of Scheraga that Factor XIII is not required for fibrin formation. Only a reasonable and not absolute expectation of success is required for a prima facie case of obviousness. Once a clot has formed, regardless of the exact procedure used to form the clot, the various methods of Marx et al. such as homogenization or grinding of the clot can be used to obtain fibrin particles of the desired size. The various applied references are combinable as a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). Here all of the references are not in the field of fibrin particles used for drug delivery, but are reasonably pertinent to the preparation and characteristics of fibrin production and the various uses of such materials.
Applicants also traverse the determination that the skilled person would be motivated to modify the crosslinking density. The multiple hypotheticals regarding biodegradability and suitability for drug delivery are not a proper foundation for an obviousness rejection. In order to find that it would have been obvious to optimize a variable, it must first be shown that it is a results effective variable. None of the cited references contain any teachings that relates crosslinking density with pharmacokinetics and biodistribution. Disposition of a drug delivering particle in a living body is affected by many different variables including but not limited to biodegradation. Since it is not predictable what overall effect modifying the crosslink density might have, it would not have been obvious to optimize the crosslink dentistry.
These arguments are unpersuasive. The applied prior art need not explicitly label something as a results effective parameter for the person of ordinary skill in the art to recognize that parameters such as size and crosslink density are such parameters that would be obvious to optimize. Extensive crosslinking using Factor XIII produces particles that are stable for prolonged periods in aqueous solution that are biodegradable (e.g., ¶¶ [0007] and [0008] of Marx et al.] while those in Vedakumari et al. showed only a weak signal 72 hours after injection, suggesting probable degradation or excretion of the particles after injection (p 4251, col 1, ¶ 1 of Vedakumari et al.). Based on both the explicit and implicit teachings of the prior art and the knowledge of the person of ordinary skill in the art, parameters such as the crosslink density and particle size would be appreciated as results effective parameters that would thus be obvious to optimize depending on the requirements for a particular application. There is no evidence of record as to the criticality of the claimed ranges. Gaumet et al. discloses that particle size alters the biodistribution of drug loaded nanoparticles and the person of ordinary skill in the art would reasonably expect that particles of differing sizes would not have the same biodistribution, even if the exact biodistribution for a particle size and composition could not be exactly predicted. Only a reasonable and not absolute expectation of success is required for a prima facie case of obviousness. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants traverse on the grounds that to the extent the instant response overcomes the pending 103 rejections, the instant application has an earlier filling date so the double patenting rejections should be withdrawn and the application allowed.
These evidence and arguments were unpersuasive for the reasons discussed above and the claims of US’843 recite production by the same claimed process to form fibrin particles (claims 12 and 13). Therefore, the subject matter of the instant claims is not patentably distinguished over the prior art. No allowable subject matter has been identified and no terminal disclaimer has been filed so these provisional nonstatutory double patenting rejections are MAINTAINED for the reasons of record set forth in the Office Action mailed July 20, 2022 and those set forth herein.

Claims 45 – 48, 50, 51 and 65 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 30 of copending Application No. 17/780,843 (reference application). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 20, 2022 and those set forth herein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 45 – 48, 50, 51 and 65 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 30 of copending Application No. 17/780,843 in view of Marx et al. (US 2003/0045690). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 20, 2022 and those set forth herein 
This is a provisional nonstatutory double patenting rejection.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618